MINISTÈRE DES EAUX

CHASSE ET PECHE

DIRECTION DE CABINET /Ÿ

DIRECTION GENRALE
FORETS,

HASSE ET PECHE

, FORETS,

République Centrafricaine

DES EAUX

il

Qbjet: Non-resp

PEA 169
Monsieur le Directe

Votre société est a

d’une convention définitive d'aménagement-exploitation, datée du 20 juillet 20
convention définitive vous engage à mettre en application le plan d'aménagem
est annexé, Or, depuis 2013 l'exploitation de votre PEA a été interrompue

Une mise en demeure pour le respect des dispositions de la Convention Défir
d'Aménagement-Exploitation, datée du 04 juillet 2017, vous avait été adress

prédécesseur qui
démarrage effectif
de déclencher la pr

Par courrier daté
nationale de M'ba
transporteurs,

Par ailleurs, vous avez donnez l'assurance au Département que vos engins forest
restés opérationnels et disponibles sur place sur le site de NGOTTO et de:

renault kerax dest

Le Ministre des Eaux, Forêts,
Chasse et Pêche

À
Monsieur le Directeur Général de la

Société INDUSTRIE FORESTIERE DE BATALIMO (
nqui

ect de la Convention Définitive d'ArnménagementExploitation du

ur Général,

ttributaire du PEA 169 qui dispose d'un plan d'aménagement v

ent qui lui

vous demandait de prendre | sitions conséque
e vos activités sous quarantaine, sous peine, à l'échéanc.
océdure de « retour au domaine de l'Etat » du PEA 169.

OUT €

délai

u 7 juillet 2017, vous avez évoqué le problè

me de l'état de la route
‘ki à Ngotto,

via Boda qui reste très peu praticable pour les

inés au transport de grumes pour certains et du personnel pour d'autr

sont en cours d'acheminement depuis la Belgique pour remplacer ceux volés. Pour autant
vous avez annoncé la reprise de vos activés à la fin de la saison des pluies, à savoir au
plus tard en novembre où décembre 2017.

Force est de constater que plus de quatre (04) mois après cette déclaration de rep
d'activités, le PEA 169 n'est toujours pas exploité.

En considération de ce qui précède, j'ai l'honneur de Vous demander de bien vouloir tout
Mettre en œuvre pour démarrer les activités d'exploitation du PEA 169 dans un
quinze (15) jours à partir de la date de r tion de cetlé nouvelle lettre de
demeure. Dans le cas contraire, la procédure de retour au domaine dudit f
engagée

Veuillez croire, Monsieur le Directeur Général, en l'assurance de ma parfaite considération

